Order entered September 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01466-CR

                               EDER MORALES, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-63241-W

                                          ORDER
       The State’s September 3, 2015 second motion for extension of time to file the State’s

brief is GRANTED. The State’s brief received by the Clerk of the Court on September 3, 2015

is DEEMED timely filed on the date of this order.



                                                    /s/   LANA MYERS
                                                          JUSTICE